            Case 2:20-mc-00322-TLN-KJN Document 2 Filed 12/28/20 Page 1 of 2



 1   McGREGOR W. SCOTT
     United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant United States Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5   Attorneys for the United States

 6

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                        2:20-MC-00322-TLN-KJN
12                  Plaintiff,                        STIPULATION AND ORDER EXTENDING TIME
                                                      FOR FILING A COMPLAINT FOR FORFEITURE
13          v.                                        AND/OR TO OBTAIN AN INDICTMENT
                                                      ALLEGING FORFEITURE
14   APPROXIMATELY $19,820.00 IN
     U.S. CURRENCY,
15
                    Defendant.
16

17          It is hereby stipulated by and between the United States of America and potential claimant William
18 Schulz (“claimant”), by and through their respective counsel, as follows:

19          1.      On or about September 29, 2020, claimant filed a claim in the administrative forfeiture
20 proceeding with the United States Postal Inspection Service with respect to the Approximately $19,820.00

21 in U.S. Currency (hereafter “defendant currency”), which was seized on or about July 22, 2020.

22          2.      The United States Postal Inspection Service has sent the written notice of intent to forfeit
23 required by 18 U.S.C. § 983(a)(1)(A) to all known interested parties. The time has expired for any person

24 to file a claim to the defendant currency under 18 U.S.C. § 983(a)(2)(A)-(E), and no person other than

25 claimant has filed a claim to the defendant currency as required by law in the administrative forfeiture

26 proceeding.

27          3.      Under 18 U.S.C. § 983(a)(3)(A), the United States is required to file a complaint for
28 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant currency
                                                         1
                                                                               Stipulation and Order to Extend Time
            Case 2:20-mc-00322-TLN-KJN Document 2 Filed 12/28/20 Page 2 of 2



 1 is subject to forfeiture within ninety days after a claim has been filed in the administrative forfeiture

 2 proceeding, unless the court extends the deadline for good cause shown or by agreement of the parties.

 3 That deadline is December 28, 2020.

 4          4.      As provided in 18 U.S.C. § 983(a)(3)(A), the parties wish by agreement to extend to January

 5 27, 2021, the time in which the United States is required to file a civil complaint for forfeiture against the

 6 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

 7 forfeiture.

 8          5.      Accordingly, the parties agree that the deadline by which the United States shall be required

 9 to file a complaint for forfeiture against the defendant currency and/or to obtain an indictment alleging that

10 the defendant currency is subject to forfeiture shall be extended to January 27, 2021.

11 Dated: 12/26/2020                                      McGREGOR W. SCOTT
                                                          United States Attorney
12
                                                  By:     /s/ Kevin C. Khasigian
13                                                        KEVIN C. KHASIGIAN
                                                          Assistant United States Attorney
14

15

16 Dated: 12/26/2020                                      /s/ Richard Parker
                                                          RICHARD PARKER
17                                                        Attorney for potential claimant
                                                          William Schulz
18                                                        Mandell Law PA
                                                          131 S New York Ave
19                                                        Winter Park, FL 32789
                                                          Tel: (407) 457-8300
20                                                        Email: rparker@fightforyou.org
21                                                        (Signature authorized by email)
22

23

24
            IT IS SO ORDERED.
25
     Dated: December 28, 2020
26                                                            Troy L. Nunley
                                                              United States District Judge
27

28
                                                          2
                                                                                 Stipulation and Order to Extend Time
